Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered October 27, 2006, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal sale of marijuana in the fourth degree, and unlawful possession of marijuana, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s determination to credit the police officer’s testimony (see People v Sutherland, 40 AD3d 890 [2007]; People v Reaves, 209 AD2d 647 [1994]; People v Lebron, 184 AD2d 784 [1992]). Furthermore, the record supports the hearing court’s finding that the police possessed probable cause to arrest him (see People v Jones, 90 NY2d 835 [1997]; People v McRay, 51 NY2d 594 [1980]; People v Powell, 32 AD3d 544 [2006]; People v Owens, 155 AD2d 696 [1989]). Prudenti, P.J., Dillon, Covello and Leventhal, JJ., concur.